         Case 1:21-cv-02416-TMR Document 31 Filed 09/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


HOPE ORGANICS LLC,

                                      Plaintiff,                              21-CV-2416 (TMR)
                     -against-
                                                                                    ORDER
 PREGGO LEGGINGS LLC,

                                      Defendant.


TIMOTHY M. REIF, Judge of the United States of Court of International Trade:

       In connection with the preliminary injunction hearing to be held via Microsoft

Teams on September 13, 2021, by September 9, 2021, the parties shall jointly submit

the following:

   1. A list of all witnesses, indicating whether such witnesses will testify live on Microsoft

       Teams, by deposition, or by affidavit, and a brief summary of the substance of each

       witness’s testimony.

   2. A designation by each party of any deposition testimony to be offered, and any counter-

       designations and objections by any other party.

   3. A list by each party of exhibits to be offered, with an indication by exhibit number as to

       whether any party objects to the exhibit. The party objecting must include a brief

       statement that makes clear the basis for its objection and must provide any necessary

       supporting authority.

   4. Whether opening and closing statements are needed.

   5. Whether the parties wish to make any post-hearing submissions.

   All exhibits must be pre-marked in advance of the hearing, and two courtesy copies of all
         Case 1:21-cv-02416-TMR Document 31 Filed 09/03/21 Page 2 of 2




exhibits should be provided to the Court on the first day of the hearing.

SO ORDERED.

Dated: September 3, 2021
       New York, New York


                                                         /s/ Timothy M. Reif
                                                       __________________________________
                                                       Timothy M. Reif
                                                       U.S. Court of International Trade Judge
